UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148471 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No  Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No Q The number of shares outstanding of the Registrant's Common Stock as of February 19, 2010 was: 131,910,584. NanoViricides, Inc. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets at December 31, 2009 (Unaudited) and June 30, 2009 3 Statements of Operations for the Three and Six Months Ended December 31, 2009 and 2008 and for the Period from May 12, 2005 (Inception) through December 31, 2009 (Unaudited). 4 Statements of Cash Flows for the Six Months Ended December 31, 2009 and 2008, and for the Period May 12, 2005 (Inception) through December 31, 2009 (Unaudited). 5 Notes to the Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Changes in Securities 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits and Reports on Form 8-K 28 Signatures 30 Certifications 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) December31, 2009 June30, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Other current assets Total current assets Property and equipment, net OTHER ASSETS: Trademark, net Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accounts payable – related parties Accrued expenses Accrued payrollto officers and related payrolltax expense TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized; 131,910,584 and 125,299,457 shares issued and outstanding. Additional paid-in capital Stock subscription receivable - ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended For the Period from May12, 2005 (Inception) through December31 December31, December31, Revenues $
